DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  amended claims 1 and 11 disclose "scraping a plurality of keywords from one or more electronic repositories from which mobile applications are downloaded at a predefined time interval..." and there should be a comma after repositories and.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se.  Claim 11 is directed to a computer program product comprising a computer-readable storage medium containing computer code. As described in the applicant’s specification, paragraphs [0034]-[0036] do not expressly and unambiguously limit that medium to solely non-transitory forms via a definition or similar limiting language.  Applicant’s specification does not disclose that this computer program product comprising a computer-readable storage medium excludes transitory signals such that the claimed medium encompasses transitory forms and is ineligible.  Claim 11 therefore fails to definitely and clearly recite a medium that is non-transitory.
Accordingly, claims 12 and 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because they fail to resolve the deficiencies of claim 11.

Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): wherein the ranking is based on an aggregation of a ranking from each of one or more mobile application stores, as indicated in the additional information.

This judicial exception is not integrated into a practical application because the claims recite the additional element of “a computer program product comprising a computer-readable storage medium containing computer code” for performing determining and selecting keywords for mobile applications. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014), See MPEP 2106.05(d) and 2106.05(g).  The limitation "sending a ranking to the user for each of the retrieved one or more keyword" is insignificant extra-solution data output. There is nothing in the claims that integrates the judicial exception into a practical application.  Therefore, the additional element, considered individually   Thus, the claims are not patent eligible.

Allowable Subject Matter
Claims 1, 2, 4-8 and 10 are allowed as the examiner does not present a prior art rejection.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/02/2021, with respect to claims 1, 2, 4-12 and 14-20 have been fully considered and are persuasive as it relates to claims 1, 2, 4-8 and 10.  The rejection of claims 1, 2, 4-8 and 10 has been withdrawn. 

On pages 9-11, the applicant argues that:
Regarding the 101 abstract idea, “Claims 1 and 11 were rejected under § 101 because they previously recited "determining, individually... selecting one or more keywords... based on the sorting." This prior recitation allegedly amounted to an abstract idea that was not sufficiently integrated into a practical application. While applicant respectfully disagrees, applicant has excised this subject matter from claims 1 and 11, which the Examiner advised would likely overcome the § 101 rejection during the Interview. Given that the rejected language is now removed, the § 101 rejection is now moot.”

The examiner respectfully disagrees because:
 The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014), See   Therefore, the additional element, considered individually and as part of the claim as a whole, does not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Dewan (US 2012/0278194) discloses using feedback reports to determine performance of applications in a geographic location for ranking the applications;  
England (US 2012/0290448) discloses managing catalog resources within a social commerce marketplace environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166